Citation Nr: 0910583	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left hand disability.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.  The evidence of record reflects that the 
Veteran served in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In October 2008, the Board remanded the Veteran's appeal so 
that his videoconference hearing may be rescheduled.  In 
February 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has a current left hand disability 
which was incurred during his active military service.  In 
particular, the Veteran claims that the fourth and fifth 
fingers on his left hand were injured while repairing a 
bulldozer in Hue, South Vietnam, during the Tet Offensive.  
After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that this case 
must be remanded for further evidentiary development.  

In the present case, the competent evidence of record 
reflects that the Veteran's military occupational specialty 
(MOS) in service was equipment operator and he was awarded 
the Fleet Marine Force (FMF) Combat Operations Insignia.  
Such decoration, however, does not conclusively prove that 
the veteran was himself engaged in combat with the enemy.  
According to a precedent opinion of the General Counsel of 
VA, which is binding on the RO and Board, whether a service- 
department record, in this case, the award of Fleet Marine 
Force Combat Operations Insignia, is sufficient to establish 
that the veteran engaged in combat with the enemy depends 
upon the language and context of the records in each case.  
As a general matter, evidence of participation in an 
"operation" often would not, in itself, establish that a 
veteran engaged in combat, because the term ordinarily may 
encompass both combat and non-combat activities.  Further, 
evidence of participation in a particular "operation" must be 
considered by VA in relation to other evidence of record, 
even if it does not, in itself, conclusively establish 
engagement in combat with the enemy.  VAOPGCPREC 12-99.

Thus, under VAOPGCPREC 12-99, the award of the FMF Combat 
Insignia is inconclusive evidence that the veteran actually 
engaged in combat.  And the evidence does not show that the 
veteran personally participated in an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

Notwithstanding, the foregoing, the concludes that the 
Veteran's reports of sustaining injuries to his left hand 
while fixing a bulldozer in Hue, South Vietnam during the Tet 
Offensive are consistent with the duties and obligations of 
his experiences as an equipment operator.  His report of an 
in-service injury is supported by a fellow service member, 
T.L.F., who was a Navy Hospital Corpsman that treated the 
Veteran for his hand injury during the Tet Offensive.

The Board observes that the Veteran has not been diagnosed 
with a current left hand disability.  However, during his 
February 2009 hearing he detailed the progression of the 
Veteran's left hand injury and its affects on his daily life 
and occupation as a plumber.  Furthermore, he reported an 
upcoming medical appointment at a VA medical facility.  A 
review of the claims folder indicates that these recent 
treatment records are not associated with the claims folder.  
The procurement of such pertinent medical reports is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.  

Furthermore, in light of the Veteran's credible testimony of 
an in-service injury and current symptoms of a possible 
disability, the Board finds it necessary under 38 U.S.C.A. 
§ 5103(a) to schedule the Veteran for a VA examination in 
order to determine if the Veteran's has any current residual 
disability as a result of his in-service left hand injury.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for the Veteran to 
be physically examined.  The examiner 
should review the Veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to: (1) whether 
the Veteran currently has a left hand 
disability, particularly concerning the 4th 
and 5th fingers; and (2) if a left hand 
disability is identified, whether it is as 
likely as not that the disability was the 
result of the Veteran's in-service left 
hand injury or any other incident of 
service.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

2.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems to be necessary, VBA 
should then readjudicate the issue of 
entitlement to service connection for a 
left hand disability.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a SSOC and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




